Title: From James Madison to William Duane, 28 August 1805
From: Madison, James
To: Duane, William


          
            Philada. Aug. 28 [1805]
          
          J. M. prests. his respects to Mr. D. & in answer to his note of yesterday Evening, observes that he is not acquainted with any circumstances denoting that the A⟨r⟩;tillery Lanterns on which the Tinman is employed, may have a hostile reference to the U. States, or justifying an interposition in any form agst. the prosecution of the Job. Should the suspicions entertained by the Tinman have any real foundation the course which occurred to Mr. D. seems favorable to the requisite discoveries.
        